DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,841,581 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Vendrig et al. (herein after will be referred to as Vendrig) (US 20080150217) in view of Rintaluoma (US Patent No. 9,014,265) and in further view of Fu et al. (herein after will be referred to as Fu) (US 20150124869).

Regarding claim 33, Vendrig discloses
a method of encoding frames of video, comprising: (a) processing blocks in the frames to classify the blocks as being edge blocks or non-edge blocks, constructing edge maps for respective said edge blocks of said frames, [See Vendrig [Fig. 1] EdgeMapper (100).]
(b) encoding blocks in the at least one first partition using a sample adaptive offset (SAO) filter; [See Vendrig [0083] Edge preserving filter (i.e. Sigma Filter) is only applied to edge regions.]
without applying a SAO filter to edge blocks in the second partition; [See Vendrig [0083] Edge preserving filter (i.e. Sigma Filter) is only applied to edge regions (i.e. the Edge preserving filter is not applied/off/disabled for regions other than edge regions).]
Vendrig does not explicitly disclose
based upon the respective edge maps (i) forming at least one first partitioning of contiguous blocks having a size so as to enclose contiguous edge blocks, and (ii) forming at least one second partitioning of contiguous blocks having a size so as to enclose non-contiguous edge blocks;
(c) encoding blocks in the at least one second partition by performing edge-block processing around edges in the second partition,
(d) wherein the SAO filter is disabled while encoding the at least one second partition.
However, Rintaluoma does disclose
based upon the respective edge maps (i) forming at least one first partitioning of contiguous blocks having a size so as to enclose contiguous edge blocks, and (ii) forming at least one second partitioning of contiguous blocks having a size so as to enclose non-contiguous edge blocks; [See Rintaluoma [Fig. 10] Grouping blocks (206) based on strong edges.  Also, see Col. 7 lines 44-55, grouping blocks based on weak edges (which is further explained as smooth areas and are devoid of image detail) and the grouping also considers grouping weak and strong blocks.  Also, see Col. 8 lines 22-29, grouping sub-blocks based on the edge map generated.]
(c) encoding blocks in the at least one second partition by performing edge-block processing around edges in the second partition, [See Rintaluoma [Fig. 3] Transform/Quantization as part of the encoding stages (which will apply to the grouped blocks consisting of weak/strong blocks).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Vendrig to add the teachings of Rintaluoma, in order to utilize an edge detection algorithm to decide efficient block partitioning to improve coding efficiency [See Rintaluoma [Col. 3 lines 25-27]].
Vendrig (modified by Rintaluoma) do not explicitly disclose
(d) wherein the SAO filter is disabled while encoding the at least one second partition.
However, Fu does disclose
(d) wherein the SAO filter is disabled while encoding the at least one second partition. [See Fu [0004] Determine SAO scheme on a slice by slice basis.  One of the slice partitions is SAO off (i.e. SAO is not applied).  Also, see 0029 and Fig. 2, video decoding.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Vendrig (modified by Rintaluoma) to add the teachings of Fu, in order to perform a simple substitution of one type of filter for another based on the decision to only utilize the one filter for an edge region in Vendrig.  Fu additionally describes the benefit of determining SAO based on dynamic characteristics within a frame [See Fu [0004]].

Regarding claim 34, Vendrig (modified by Rintaluoma and Fu) disclose the method of claim 33.  Furthermore, Vendrig does not explicitly disclose
wherein the first partition is formed with an adaptive slice width.  
However, Fu does disclose
wherein the first partition is formed with an adaptive slice width.  [See Fu [Fig. 11] Slice partitions have different widths.]
Applying the same motivation as applied in claim 33.

Regarding claim 35, Vendrig (modified by Rintaluoma and Fu) disclose the method of claim 33.  Furthermore, Vendrig does not explicitly disclose
wherein the at least one partition comprises a plurality of partitions and the plurality of partitions are processed in parallel.  
However, Fu does disclose
wherein the at least one partition comprises a plurality of partitions and the plurality of partitions are processed in parallel.  [See Fu [0041] LCU-parallel decoding.  Figs. 12 or 13b show plurality of partitions.]
Applying the same motivation as applied in claim 33.

Regarding claim 36, Vendrig (modified by Rintaluoma and Fu) disclose the method of claim 33.  Furthermore, Vendrig discloses
wherein the edge map is detected by an edge operator.  [See Vendrig [0054] Edge mapper process uses Sobel edge detection filters or Canny filters or Prewitt filters.]

Regarding claim 37, Vendrig (modified by Rintaluoma and Fu) disclose the method of claim 33.  Furthermore, Vendrig does not explicitly disclose
wherein the edge map is detected by classification of pixels in the frame as edges or non-edges, and by classification of blocks as edge-blocks or non-edge-blocks based on the classification of the pixels.  
However, Rintaluoma does disclose
wherein the edge map is detected by classification of pixels in the frame as edges or non-edges, and by classification of blocks as edge-blocks or non-edge-blocks based on the classification of the pixels.  [See Rintaluoma [Col. 6 last para.] Edge classification begins by using luminance data of the pixels with an edge operator.  Also, see Col. 7 2nd para, Following the calculation of edge strengths in prior setps, those values are used to create an edge map…essentially to determine if the blocks/sub-blocks are edge blocks are not (i.e. strong or weak).]
Applying the same motivation as applied in claim 33.


wherein the edge map is detected by a gradient or differences computation in a pixel domain of the frame.  
However, Rintaluoma does disclose
wherein the edge map is detected by a gradient or differences computation in a pixel domain of the frame.  [See Rintaluoma [Col. 7 lines 17-25] Resolving the edge map by using differences of the edge strength values for each sub-block (which comprises the calculated pixel luminance data in Col. 6 last para.]
Applying the same motivation as applied in claim 33.


Allowable Subject Matter
Claims 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: This instant application claims analogous subject matter from it’s issued parent application 15/648, 984.  The prior art could not anticipate or render obvious the limitations, “encoding blocks in the at least one first slice partition using a SAO filter; encoding blocks in the at least one second slice partition….without applying a SAO filter to edge blocks in the second partition; wherein the SAO filter is disabled while encoding the at least one second slice partition”.  The first slice partition is defined as contiguous edge blocks and the second slice partition is defined as non-contiguous edge blocks.  Therefore, the SAO filter is selected to be on/off based on which slice partition is being coded (i.e. contiguous edge blocks or non-contiguous edge blocks).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Examiner, Art Unit 2486